In our opinion, the record presents issues of fact which should be resolved after a plenary trial, and neither party is entitled to summary judgment. Sufficient to require a trial, at the least, is the issue of whether defendant did give plaintiffs any release of restrictions when plaintiffs paid $1,250 to defendant; as well as what restrictions defendant agreed to remove and the exact nature of the restrictions plaintiffs sought to be removed. Concur •—Botein, P. J., Rabin, Valente, Eager and Bergan, JJ.